Citation Nr: 1441622	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-41 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to September 1993 and from October 2003 to February 2005.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective February 21, 2008.
 
A hearing was held before the undersigned Veterans Law Judge at the RO in July 2012.  A transcript of that proceeding is of record.  

The Board remanded the case for further development in March 2013.  That development was completed, and the case has since been returned to the Board for appellate review.

During the pendency of this claim, the RO issued a rating decision in April 2014, which increased the Veteran's rating for PTSD to 70 percent for the entire period on appeal.  Applicable law mandates that, when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to an increased evaluation for PTSD remains on appeal.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals a July 2014 statement and VA medical records.  However, the VA medical records were considered by the RO in the April 2014 rating decision.  The remaining documents are either duplicative of documents contained within the physical claims file or irrelevant to the issues on appeal.
 
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is not productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Nevertheless, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available service treatment records and post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue decided herein.

The Veteran was also afforded VA examinations in April 2008, May 2010, and November 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they provide the findings necessary to evaluate the Veteran's PTSD. 

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined. 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2013).

Moreover, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in July 2012 regarding his PTSD.  The undersigned Veterans Law Judge (VLJ) set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and held the record open for 30 days for the submission of additional evidence.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

The Board notes that the Veteran's representative submitted a statement in July 2014 requesting a hearing before a decision review officer (DRO).  However, that request was specifically made in connection with the claim for TDIU.  He was previously provided a DRO hearing in April 2010 regarding his PTSD.  Thus, there is no outstanding hearing request involving the claim for a higher initial evaluation for PTSD.

In addition, the Board finds that there was compliance with the March 2013 remand directives.  In particular, the Board indicated that the Veteran's vocational rehabilitation folder should be obtained, requested that the RO adjudicate entitlement to TDIU, and directed that the Veteran be afforded a VA examination in connection with his claim for a higher initial evaluation for PTSD.  Such actions were completed.  The vocational rehabilitation folder is associated with the claims file, the RO adjudicated the issue of entitlement to TDIU in an April 2014 rating decision and supplemental statement of the case, and the Veteran was afforded a VA examination in November 2013. 

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim for a higher initial evaluation for PTSD.  He has been given ample opportunity to present evidence and argument in support of his claim.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

In this case, the Veteran is currently assigned a 70 percent evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 70 percent evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

That portion of the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.

In applying the above criteria, the Board also notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 , which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.

In this case, the Veteran filed his claim for service connection for PTSD in February 2008.  Treatment records submitted with his claim indicated that he had feelings of vulnerability, intense fear, recurrent vivid dreams, flashbacks, intrusive recollection and thoughts of traumatic events, avoidance, mistrust of others, anger, irritability, depression, and anxiety. 

The Veteran was afforded a VA examination in April 2008 during which he reported suspicion, anger, and road rage.  He also had flashbacks and nightmares of his stressors.  The Veteran stated that he had the following occupational problems: difficulty remembering instructions, maintaining sustained concentration, problems with anger control, and conflict with co-workers and superiors.  The Veteran reported having friends, but he noted that he became withdrawn from them due to agitation and hypervigilence.  He married after his discharge from service and interacts with his wife's family and his father.  The Veteran denied suicidal thoughts or attempts, but stated that he thought about killing a man who allegedly raped his first wife.  

A mental status examination revealed that the Veteran's appearance was presentable, but his hygiene and grooming were minimal.  His speech was spontaneous and normal, and he was fully oriented.  His abstract reasoning, judgment, insight, and calculation were intact; however, his working memory was mild to moderately impaired.  His prevailing mood was depressed, and he had a full range of affect.  His thought process was goal directed, and he denied suicidal thoughts, but he stated that he fantasized about killing others.  He also experienced sleep disturbance in the form of difficulty falling and staying asleep and having nightmares.  The Veteran had occasional panic attacks and increased depression.

The examiner diagnosed the Veteran with PTSD, depressive disorder, and panic attacks and assigned a GAF score of 55 for moderate impairment in social and occupational functioning.  

VA treatment records dated from 2008 through 2009 showed continued treatment for anger, irritability, depression, memory loss, poor concentration, and sleep disturbance.  In July 2009, the Veteran reported irritability and angry outbursts.  An August 2009 VA treatment record also indicated that the Veteran's father had died and that he was experiencing depression.  His affect and mood were flat, pessimistic, and depressed.  Executive functioning showed appropriate judgment, but his thought process was suspicious.  He denied suicidal and homicidal ideations.  

The Veteran appeared at a hearing before a Decision Review Officer at the RO in April 2010.  He testified that his PTSD dramatically affects his daily life.  He stated that he experiences panic attacks daily, has difficulty sleeping, and thoughts of violence.  He also reported problems with his memory.

The Veteran was provided another VA examination in May 2010 during which it was noted that he was clean, neatly groomed, and appropriately dressed.  His psychomotor activity and speech were unremarkable, and he was cooperative.  His affect was normal, and his mood was good.  The Veteran was oriented to person, time, and place, and his thought process and content were unremarkable.  He did not have a history of suicide attempts, violence, or assautiveness, and he denied any delusions and hallucinations.  The Veteran did report experiencing irritability, obsessive/ritualistic behavior (checking doors and windows at least twice a night), frequent panic attacks, and homicidal thoughts with no plan or intent.  He had mildly impaired recent memory, but he had fair impulse control and no problem with activities of daily living  

The examiner diagnosed him with chronic PTSD and depressive disorder and assigned a GAF score of 50.  The examiner concluded that the Veteran had changed in employment and social relationships.  Specifically, the Veteran was divorced since his last examination, but did not attribute his divorce to his PTSD.  He also reported being laid off from his job, but stated it was after his company was sold.  The examiner found the Veteran to have reduced reliability and productivity due to impaired judgment related to interpersonal reactions with strangers, impaired short term memory, frequent panic attacks, poor concentration, persistent arousal and anxiety with difficulty sleeping, impaired abstract thinking, depressive symptoms, and difficulty maintaining relationships with most others.  The examiner noted that the Veteran reported having a good relationship with his current wife, although he had no contact with his daughter since 2004 due to conflict with his ex-wife.  The Veteran indicated that he had four close friends that he served with and that he talks to on the phone daily.  He stated that he saw that approximately three times per month.  He felt close to those individuals and trusted them.  He also indicated that he talked to his brothers about every three weeks and his sister about once every week and a half, although he did not feel close to his siblings.  The Veteran further reported hunting with a friend about 10 days per year.  

Treatment records dated in June 2010 show that the Veteran was alert, cooperative, well-groomed, and fully oriented.  He had a consistently depressed mood with irritability and anger and a very constricted affect.  He had no suicidal ideations or psychosis, although he acknowledged occasional homicidal thoughts without a particular target.  He had some cognitive deficits.  A GAF score of 48 was assigned.  

The Veteran appeared at a July 2012 Board hearing.  He testified that he experienced nightmares, panic attacks two to three times per week, hypervigilance, violent and angry outbursts, homicidal thoughts, flashbacks, isolation, and memory loss.  The Veteran was married, but did not have much of a relationship with his family or friends.  He also avoided activities he previously enjoyed due to avoidance of crowds.  Regarding his occupation, he stated that he last worked in February 2012.  He indicated that he walked off his previous job as a janitor because he could not get along with his supervisor.  He also noted that he previously worked as a truck driver and testified that he had occasional flashbacks of events in service while driving, which eventually resulted in him losing his commercial driving license.

Treatment records dated in 2013 show the Veteran had persistent symptoms of nightmares, avoidance of crowds, anger, and anxiety.  The records note that the Veteran did not have depressed mood or hopelessness, and he was not suicidal or homicidal.  

The Veteran underwent an additional VA examination in November 2013.  He related the following symptoms: recurrent distressing dreams, persistent avoidance of stimuli, anger, frustration, irritability, hypervigilance, feelings of detachment or estrangement from others, exaggerated startle response, problems with concentration and memory, sleep disturbance, and panic attacks.  

The Veteran indicated that he was remarried for the fourth time to his second wife and has a daughter with whom he does not have contact.  He stated that he does not maintain other social relationships with anyone outside immediate family, except two friends from the military whom he talks to on a weekly basis.  

The examiner noted that the Veteran had a depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, difficulty establishing work or social relationships, and difficulty in adapting to stressful circumstances.  The Veteran was appropriately groomed and dressed, and he was alert and well oriented.  He made good eye contact and was cooperative.  His thought process and content were normal, and the Veteran denied suicidal or homicidal thoughts.  His affect was mildly dysphoric, and his memory was intact.  The examiner commented that there was no obvious impairment in thought process or communication, and the Veteran denied hallucinations.

The November 2013 VA examiner opined that the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functional satisfactorily with normal routine behavior, self-care, and conversation.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his PTSD.

The foregoing evidence indicates that the Veteran warrants a 70 percent rating, but no higher, for his service-connected PTSD.  A 70 percent rating is warranted where the Veteran demonstrates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  Under Mauerhan, supra, the Veteran's PTSD symptoms are of a level consistent with those symptoms generally outlined in the rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Veteran has reported some memory impairment and homicidal thoughts; however, the aforementioned evidence does not suggest that there is serious memory loss, as the records describe it as mildly to moderately impaired.  The Veteran also told the May 2010 VA examiner that he has no plan or intent to commit homicide.  In addition, he denied a history of violence and assaultiveness at the May 2010 VA examination and told the November 2013 VA examiner that he had not been in a physical altercation.  There are also treatment records showing that there are occasions on which he does not have homicidal ideation.  

Moreover, the evidence does not show that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation, or suicidal thoughts.  In fact, the April 2008 VA examiner noted that the Veteran's speech was spontaneous and normal, and he was fully oriented.  His abstract reasoning, judgment, insight, and calculation were also intact.  His thought process was goal directed, and he denied suicidal thoughts. He was also presentable and maintained minimal hygiene and grooming.  The May 2010 VA examiner also noted that the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity and speech were unremarkable.  The Veteran was oriented to person, time, and place, and his thought process and content were unremarkable.  He did not have a history of suicide attempts, violence, or assaultiveness, and he denied any delusions and hallucinations.  The examiner also commented that there was no problem with activities of daily living.  Treatment records dated in June 2010 further show that the Veteran had no suicidal thoughts or psychosis, and he was fully oriented and well-groomed.  In addition, the November 2013 VA examiner indicated that the Veteran was alert and well-oriented, his thought process and content were normal, and he denied suicidal thoughts and hallucinations.  He was appropriately groomed and addressed.  The examiner specifically commented that there was no obvious impairment in thought process or communication.

In addition, the evidence does not demonstrate total social impairment.  Although the Veteran has clearly had difficulty with relationships and has withdrawn from some friends, there is evidence showing that he is able to maintain some relationships.  In this regard, the May 2010 VA examiner noted that the Veteran reported having a good relationship with his current wife, and he indicated that he had four close friends that he talked to on the phone daily and saw approximately three times per month.  It was noted that he felt close to those individuals and trusted them.  He also indicated that he talked to his brothers about every three weeks and his sister about once every week and a half.  The Veteran further reported hunting with a friend about 10 days per year.  In addition, the Veteran told the November 2013 VA examiner that he talks to two friends from the military on a weekly basis.  Thus, the evidence shows that he still maintains some relationships, and as such, it cannot be said that he has total social impairment.  

With regard to occupational impairment, the Veteran was employed through 2012.  He reported that he had been terminated from his position as a truck driver for reasons unrelated to his PTSD.  He has reported subsequently leaving  a job as a janitor due to difficulties with a supervisor.  Although the November 2013 VA examiner found that the Veteran would have difficulty establishing effective work relationships and difficulty adapting to stressful circumstances in a work setting, he did not endorse total occupation impairment.  Nevertheless, even assuming that the Veteran is unemployable due to his PTSD, the rating criteria require both total occupational and social impairment, which has not been demonstrated.

In addition, the May 2010 VA examiner found the Veteran to only have reduced reliability and productivity due to impaired judgment related to interpersonal reactions with strangers, impaired short term memory, frequent panic attacks, poor concentration, persistent arousal and anxiety with difficulty sleeping, impaired abstract thinking, depressive symptoms, and difficulty maintaining relationships with most others.  The November 2013 VA examiner opined that the Veteran had only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functional satisfactorily with normal routine behavior, self-care, and conversation..  None of the VA examiners or treatment records indicate that the Veteran has total social and occupational impairment due to his PTSD.  

The Board furthers observe that the Veteran has been evaluated as having a Global Assessment of Functioning (GAF) scores ranging from 48 to 55 during the appeal period.  These GAF scores indicate moderate to serious symptoms, which is reflected in his 70 percent rating.  

Moreover, while the Board has considered the degree of functioning as evidenced by this reported scale score, it is but one factor for consideration in assigning a rating in this case.  As outlined above, the Board finds that, when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Board concludes that the Veteran has not been shown to have total occupational and social impairment.  Accordingly, the Board finds that the schedular criteria for the next higher 100 percent disability evaluation have not been met.  Therefore, the Board finds that the preponderance of evidence is against the Veteran's claim for an initial evaluation in excess of 70 percent for PTSD.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of his disability, including sleep disturbance, depressed mood, panic attacks, memory impairment, irritability, some homicidal thoughts, poor concentration, and difficulty maintaining relationships, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  Indeed, the 70 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning. As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

ORDER

An initial evaluation in excess of 70 percent for PTSD is denied.


REMAND

In July 2014, the Veteran's representative requested a hearing before a decision review officer regarding the claim for TDIU, which has not yet been held.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing with a decision review officer regarding the TDIU claim in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing. 

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


